DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1-11 allowed.

The following is an examiner’s statement of reasons for allowance:
	The prior art of record (in particular, Park et al. [U.S. PG Publication No. 2011/0301447], Bernard et al. [U.S. Patent No. 10,140,421] and Zur [U.S. Patent No. 11,132,794]) do not disclose, with respect to claim 1, a method of enhancing a system which detects colon polyps through the gathering of early polyp appearances in image training datasets that include a plurality of video clips with initial unfocused images of a polyp that just starts to appear in a frame, samples from the plurality of video clips in the initial portions of the initial images of the polyp are then generated at a first sampling rate, wherein then the remainder portion of the plurality of video clips are sampled at a second sampling rate slower than the first sampling rate in order to create polyp image training data by which the colon polyp detector will be trained using the polyp early appearance image training data and polyp image training data. Rather, while the prior art discusses detection of early polyps using endoscopic imaging, they fail .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

EDEMIO . NAVAS JR
Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Examiner, Art Unit 2483